Filed by National Penn Bancshares, Inc. pursuant to Rule 425 under the Securities Act of 1933, as amended Subject Company: KNBT Bancorp, Inc. Commission File No.: 333-146617 NEWS RELEASE NATIONAL PENN CONTACT: KNBT CONTACT: Catharine Bower Dennis Ryan 610.369.6618 610.882.5244 csbower@natpennbank.com dennis.p.ryan@knbt.com National Penn/KNBT Announce Post-Merger Leadership Team Changes effective in 1st Qtr 2008 BOYERTOWN and BETHLEHEM, PA, December 19, 2007 – National Penn Bancshares, Inc. (Nasdaq:NPBC) and KNBT Bancorp, Inc. (Nasdaq:KNBT) today announced the senior team that will lead the combined organization after the close of the merger, anticipated in early February 2008. Reporting to Glenn E. Moyer, president and CEO of National Penn Bancshares, Inc., under the new organizational structure will be: · Scott V. Fainor, senior executive vice president and chief operating officer of National Penn Bancshares, Inc. and president and CEO of National Penn Bank · Garry D. Koch, group executive vice president and director of Risk Management · Michael R. Reinhard, group executive vice president and chief financial officer · Donald P. Worthington, group executive vice president, Wealth Management group Scott Fainor - Fainor, currently president and CEO of KNBT Bancorp, Inc. and Keystone Nazareth Bank & Trust Company, will have overall responsibility for National Penn’s Corporate, Small Business and Consumer Banking; Insurance; Human Resources; Marketing; and Operations and Technology areas.A resident of Salisbury Township, Lehigh County, he has 28 years of experience in the financial services industry.Before joining KNBT in 2003, Fainor was president and CEO of First Colonial Group, Inc./Nazareth National Bank &
